—In an action to recover damages for defamation, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Dye, J.), dated October 21,1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff alleged in the complaint that the defendants, *551the former employers of the plaintiff Dominick Furci, defamed him by providing negative information to his prospective employers that was false. The defendants deny making the statements and furthermore claim “[a] qualified privilege exists for the purpose of permitting a prior employer to give a prospective employer honest information as to the character of a former employee even though such information may prove ultimately to be inaccurate” (De Sapio v Kohlmeyer, 52 AD2d 780, 781; Khuri v Kellogg Co., 33 AD2d 736). “Once a qualified privilege is shown to exist, the burden of proof shifts to the plaintiff to offer evidentiary facts to establish that the communication was made in bad faith and was motivated solely by malice * * * Mere conclusory allegations, or charges based upon surmise, conjecture, and suspicion are insufficient to defeat a claim of qualified privilege” (Shover v Instant Whip Processors, 240 AD2d 560; see also, Liberman v Gelstein, 80 NY2d 429). Since the plaintiffs failed to sustain the burden of demonstrating that, even if the statements were made, the defendants acted with either common-law or constitutional malice, summary judgment dismissing the complaint was properly granted to the defendants. Copertino, J. P., Sullivan, Krausman and Florio, JJ., concur.